Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed on 3/22/2022 does not constitute new matter, and has been accepted by Examiner.
Allowable Subject Matter
Claims 1, 2, 5, 7, 9, 11, 12, 15, 17, 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 11 are allowed because the closest prior art of Jamin et al. (US 2019/01790847; hereinafter Jamin) cannot singularly disclose all the features and limitations of the claim(s), nor can it be combined with any other references to render said features and limitations of the claim(s) obvious in combinations, especially the limitations of,
“receive third data of the UWB data frame by using a third antenna set including at least two antennas among the plurality of antennas to measure a third AOA, wherein the third antenna set is configured during another section of the UWB data frame that does not include data;
measure a direction of the external electronic device by using the first AOA, the second AOA, and the third AOA;
measure a distance between the electronic device and the external electronic device based on at least some of signals received through the first to third antenna sets; and
discard the signal received by a common antenna when the distance between the electronic device and the external electronic device measured using a signal received by the common antenna belonging to the first through third antenna sets is out of a preset range”

in combinations with all the rest of the features and limitations within the claim(s).

Depending claims 2, 5, 7, 9, 12, 15, 17, and 19 are also allowed with the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHUCK HUYNH/Primary Examiner, Art Unit 2644